Citation Nr: 0925049	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  03-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for muscular dystrophy.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to July 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office.  In June 2006, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
The case was before the Board in May 2007 when it was 
remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board's May 2007 remand requested that the RO obtain 
complete records of treatment and evaluation the Veteran 
received for head trauma he sustained in an automobile 
accident in December 1969.  Specifically, the Board requested 
that records from Beale, McClellan, Mather, and Travis Air 
Force Bases (AFBs) from December 1969 to May 1971 be sought.  
Records of the Veteran's treatment for alleged muscular 
dystrophy related complaints and symptoms from Dr. D. in 1977 
(the initial alleged/identified postservice treatment for 
muscular dystrophy) were also sought.  In a June 2007 letter 
the RO requested additional evidence and also asked the 
Veteran to complete and return an attached VA Form 21-4142 
(authorizing release to VA of records of treatment he 
received from Dr. D.).  In July 2007, Beale and Travis AFBs 
indicated they had no records of the appellant.  In an 
October 2008 letter, the RO again (following a July 2007 
undelivered letter to the Veteran) sought additional evidence 
and specifically asked the Veteran to complete a VA Form 21-
4142 for Dr. D.  He did not respond.  October 2008 responses 
from National Personnel Records Center (NPRC), to requests 
for searches for records from Mathers and McClellan AFBs are 
to the effect that no records pertaining to the Veteran are 
available.  However, regarding the request for records from 
Mathers AFB, it is noteworthy that the scope of the search 
was limited to the year 1970 (when the Veteran had identified 
the time period for treatment as extending from December 1969 
to May 1971).  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the 
development previously sought in this matter was not pursued 
to completion, the Board has no recourse but to remand the 
case, once again, for compliance with remand instructions.  
As the matter is being remanded anyway, there is opportunity 
to advise the Veteran of 38 C.F.R. § 3,158(a), and afford him 
a final opportunity to provide records/releases for records 
from Dr. D. (before § 3.158(a) is applied).  

The Veteran is advised that 38 C.F.R. § 3.158(a) provides 
that where evidence requested in connection with an original 
claim [to include releases for records, and identifying 
information] is not furnished within one year of the request, 
the claim will [emphasis added] be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
exhaustive search for records of follow-up 
treatment the Veteran received for 
injuries sustained in a motor vehicle 
accident at Mathers AFB in December 1969, 
and from January 1971 to May 1971.  To 
facilitate the development, the Veteran 
should be asked to more precisely identify 
(to the extent possible) the specific 
period(s) of time when he received 
treatment at Mathers AFB.  

2.  The RO should again ask the Veteran to 
identify all sources of postservice 
treatment or evaluation he has received 
for muscular dystrophy/related complaints 
(records of which are not already 
associated with his claims file).  In 
particular, he must provide identifying 
information for Dr. D. (and the 
approximate dates of the treatment he 
received from Dr. D), as well as when and 
where he had scapular winging 
diagnosed/treated (as alluded to in the 
March 2001 report by Dr. R.).  The Veteran 
must also submit all releases needed to 
secure records from private providers (to 
include Dr. D.).  The RO should obtain 
complete clinical records of all 
evaluations and treatment from the sources 
identified.  

3.  If (and only if) the results of the 
above development suggest the need for 
further development (such as a VA 
examination or nexus opinion), the RO 
should arrange for such development.  

4.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

